Mabby, J.:
In April, 1885, plaintiffs in error sued defendant in error in the Marion county Circuit Court, and a trial •of the cause, at the Spring term, 1889, resulted in a" verdict and judgment for the defendant. A writ of •error was taken from the judgment to this court, the transcript being filed June 14, 1889, and the assignment of errors filed January, 80, 1890. On June 10th, 1890, the cause was submitted to the court on brief of counsel for defendant in error without prejudice to the right of counsel for plaintiffs in error to be heard during a subsequent day of that term of the •court.
There has been an entire failure of counsel for plaintiffs in error to file any brief or argue this cause before "the court, and the errors assigned must be considered as totally abandoned. This court has repeatedly held *618that errors assigned and not argued here will be treated as abandoned and not considered.
Therefore the judgment of this courtis that the judgment appealed from be affirmed, ¿nd an order will be entered accordingly.